PER CURIAM.
Petitioners, defendants below, petition this court for certiorari seeking review of an interlocutory order at law denying their motion to dismiss counts two and three of plaintiff’s four count amended complaint. We have examined the briefs of the parties and the record in this cause to determine if there is any reason why this particular case should be entitled to what amounts to an interlocutory appeal at law and, secondly, whether the petitioner would have a full, adequate and complete remedy by appeal after final judgment is rendered.
We have not found a significant difference between this case and other cases in which the courts have denied certiorari to review an interlocutory order refusing to dismiss a count or complaint in a common law action. See Pullman Company v. Fleishel, Fla.App. 1958, 101 So.2d 188; Wolf v. Industrial Supply Corp., Fla.1952, 62 So.2d 30.
Certiorari denied.
SHANNON, C. J., and ALLEN and SMITH, JJ., concur.